Case 3:20-cv-00756-DMS-AHG Document 52-1 Filed 05/05/20 PageID.1614 Page 1 of 6



       MONIKA Y. LANGARICA (SBN 308518)(mlangarica@aclusandiego.org)
   1   JONATHAN MARKOVITZ (SBN 301767)(jmarkovitz@aclusandiego.org)
       KIMBERLY GRANO (SBN 328298)(kgrano@aclusandiego.org)
   2   BARDIS VAKILI (SBN 247783)(bvakili@aclusandiego.org)
       DAVID LOY (SBN 229235)(davidloy@aclusandiego.org)
   3   ACLU FOUNDATION OF SAN DIEGO &
       IMPERIAL COUNTIES
   4   P.O. Box 87131
       San Diego, CA 92138-7131
   5   Telephone: (619) 398-4493
   6   Counsel for Plaintiff-Petitioners
   7

   8
                           UNITED STATES DISTRICT COURT
   9                     SOUTHERN DISTRICT OF CALIFORNIA

  10
       Adrian RODRIGUEZ ALCANTARA, et                     Case No. 20cv756 DMS (AHG)
  11   al.,
  12                   Plaintiff-Petitioners,
                                                          PLAINTIFF-PETITIONERS’
  13         v.                                           POINTS AND AUTHORITIES
                                                          IN SUPPORT OF EX PARTE
  14   Gregory J. ARCHAMBEAULT, San Diego                 APPLICATION TO MODIFY
       Field Office Director, Immigration and             MAY 4 PROTECTIVE
  15   Customs Enforcement, et al.                        ORDER AND OPPOSITION
                                                          TO DEFENDANT-
  16                   Defendant-Respondents.             RESPONDENTS’ EX PARTE
                                                          APPLICATION FOR
  17                                                      CONFIRMATION OF
                                                          PROTECTIVE ORDER
  18

  19

  20
             Plaintiff-Petitioners (“Plaintiffs”) submit this application to modify the
  21
       Protective Order (“PO”), ECF No. 47, previously entered following Defendant-
  22
       Respondents’ (“Defendants”) ex parte motion, which was entered at almost the same
  23
       time Plaintiffs opposed it. Plaintiffs also oppose Defendants’ ex parte application for
  24
       confirmation of the protective order. ECF No. 51. This application is supported by
  25
       good cause, as the existing protective order (1) inhibits cooperation among the parties
  26
       in securing the prompt release of subclass members and Plaintiffs’ ability to represent
  27
       subclass members in developing and executing appropriate release plans, and (2)
  28
Case 3:20-cv-00756-DMS-AHG Document 52-1 Filed 05/05/20 PageID.1615 Page 2 of 6



   1   broadly shields from public scrutiny information in which the public has a strong
   2   interest. The relevant privacy interests can be protected through a more limited order
   3   requiring that personal identifying information (“PII”) be kept confidential and
   4   copies of the document itself not be shared. Although Plaintiffs filed a partial
   5   opposition to the PO on similar grounds, it appears the Court may have granted the
   6   PO before considering Plaintiffs’ arguments, understandably in light of the
   7   imminence of Defendants’ May 4 production at the time. Plaintiffs now seek the
   8   Court’s consideration of their position on modifying the PO.
   9         First, the existing PO inhibits Plaintiffs from representing subclass members
  10   in obtaining their prompt release pursuant to this Court’s orders. For instance, in its
  11   current form, the PO does not create an exception for subclass members to provide
  12   informed consent for their counsel to share their inclusion on the list, so that counsel
  13   may then in turn communicate with potential sponsors, family members, County
  14   health officials, or other community partners for purposes of preparing release plans.
  15   Instead, the only people who are privy to the information in the May 4 disclosure are
  16   counsel, including immigration counsel (PO ¶ 3), their employees, and “technical
  17   personnel” involved in “preparation for trial,” (PO ¶ 7), though they would also be
  18   bound to secrecy by the PO. Coordinating release plans for subclass members
  19   requires communication outside this limited subset of people.
  20         Indeed, the Court’s April 30, 2020 Order requires Defendants to immediately
  21   release subclass members in compliance with public health guidelines. ECF No. 38.
  22   Its May 4, 2020 Order instructs class counsel and Defendants to meet and confer
  23   regarding “sponsorship issues discussed during the status conference.” ECF No. 50.
  24   At the May 4, 2020 status conference, Defendants represented that coordinating the
  25   release of subclass members has been time-intensive. Defendants’ May 4, 2020
  26   spreadsheet indicates that they have not identified sponsors for at least 13 subclass
  27   members recommended for release. Class counsel for Plaintiffs seek to assist in these
  28   efforts and to ensure safe release pursuant to the Court’s orders, but the PO inhibits
                                                   2
Case 3:20-cv-00756-DMS-AHG Document 52-1 Filed 05/05/20 PageID.1616 Page 3 of 6



   1   them from doing so. To facilitate the safe release of subclass members as
   2   expeditiously as possible, class counsel must be able to identify locations where
   3   subclass members can self-quarantine after release, communicate with points-of-
   4   contact, and work with potential sponsors or others to develop and execute release
   5   plans. Under the terms of the existing PO, it appears that class counsel is not
   6   permitted to share any information contained in Defendants’ May 4, 2020
   7   spreadsheet with such individuals or organizations. For instance, neither class
   8   counsel, nor individual subclass members’ immigration attorneys, appear permitted
   9   to disclose to the local migrant shelter that an individual on the May 4 list has been
  10   recommended for release in order to formalize a release plan for that individual with
  11   the shelter. The same would be true for subsequent lists if Defendants’ ex parte
  12   application to confirm the protective order is granted without modification.
  13         The Court’s May 4, 2020 order further requires the parties to meet and confer
  14   about “the detainees identified for continued detention.” ECF No. 50. Class counsel
  15   will need to investigate whether some of these individuals can be released on
  16   appropriate conditions, taking into account the location to where they would be
  17   released and with whom they would be staying. This would require class counsel to
  18   communicate with the individual’s point-of-contact. This appears to be forbidden
  19   under the existing PO.
  20        Second, Plaintiffs agree that personally identifying information contained in the
  21   May 4, 2020 disclosures ordered by this Court should not be widely disseminated to
  22   protect the privacy interests of individuals listed in those disclosures. However, they
  23   object to shielding the entirety of those disclosures as a blanket matter, particularly
  24   where it inhibits their ability to secure the release of subclass members.
  25        Defendants make only vague assertions of “law enforcement sensitive”
  26   information, none of which appear implicated by the May 4, 2020 spreadsheet. Even
  27   if such information were at issue, Defendants can assert narrowly tailored privileges
  28   for specific information. This would allow the Court and the parties to make
                                                  3
Case 3:20-cv-00756-DMS-AHG Document 52-1 Filed 05/05/20 PageID.1617 Page 4 of 6



   1   determinations on the applicability of any privilege or the appropriateness of
   2   additional protection in the context of specific aspects of the disclosure. See
   3   Burlington N. & Santa Fe Ry. Co. v. U.S. Dist. Court for Dist. of Mont., 408 F.3d
   4   1142, 1148–49 (9th Cir. 2005) (rejecting boilerplate or blanket assertions of
   5   privilege); Al Otro Lado v. Wolf, No. 17 CV 2366-BAS(KSC), 2020 WL 2097598,
   6   at *2 (S.D. Cal. May 1, 2020) (“Blanket assertions of the privilege are insufficient.
   7   Rather, the agency must provide precise and certain reasons for preserving the
   8   confidentiality of designated material.”) (citations and quotation marks omitted);
   9   S.E.C. v. Gowrish, No. C 09-05883 SI, 2010 WL 1929498, at *1 (N.D. Cal. May 12,
  10   2010) (“Before the government may assert the [law enforcement] privilege, ‘the
  11   information for which the privilege is claimed must be specified, with an explanation
  12   why it properly falls within the scope of the privilege.’”); In re Motion to Unseal
  13   Court Records, No. MC 18-00477 JMS-RLP, 2019 WL 1495248, at *2 (D. Haw.
  14   Apr. 4, 2019) (in ordering unsealing of documents, finding that “redactions will be
  15   made only where essential to preserve higher values”).
  16        A more narrowly tailored PO will also ensure that the right of access to judicial
  17   proceedings is upheld. See Nixon v. Warner Communications, Inc., 435 U.S. 589,
  18   597 (1978). Only when “special circumstances justify secrecy” should that right be
  19   limited. Does I thru XXIII v. Advanced Textile Corp., 214 F.3d 1058, 1067 (9th Cir.
  20   2000). Plaintiffs agree that personally identifying information of individuals
  21   contained in the disclosures ordered by the Court should be treated as confidential
  22   and not filed publicly. This narrowly tailored protection will allow the public to still
  23   consider and scrutinize the issues presented by those disclosures, should the parties
  24   choose to reference them in any filing or argument. Id. at 1068 (citing Doe v. Stegall,
  25   653 F.2d 180, 185 (5th Cir. 1981)). As an alternative to shielding the disclosures in
  26   their entirety from public scrutiny, Plaintiffs propose the Court permit the parties to
  27   publicly file or reference the disclosures with limited redactions to conceal the PII of
  28   the individuals referenced therein. This proposal strikes a proper balance between the
                                                   4
Case 3:20-cv-00756-DMS-AHG Document 52-1 Filed 05/05/20 PageID.1618 Page 5 of 6



   1   “competing interests of the public and the party who seeks to keep certain judicial
   2   records secret.” Kamakana v. City & County of Honolulu, 447 F.3d 1172, 1179 (9th
   3   Cir. 2006). This narrow tailoring parallels the procedure laid out by Ninth Circuit
   4   rules and this Court’s practice. See, e.g., Ninth Cir. Rule 27-13(e) (requiring “the
   5   least restrictive scope of sealing”). This approach would make as limited an incursion
   6   into the right of the public to view judicial records as possible while protecting
   7   individual privacy interests.
   8         Furthermore, the requested modification of the PO would not cause
   9   Defendants to violate the Privacy Act. The Privacy Act does not prevent Defendants
  10   from disclosing information pursuant to a court order. 5 U.S.C. § 552a(b)(11). Even
  11   if there were an interest in additional protection, the redaction of personal identifying
  12   information addresses the concerns of the Privacy Act. 5 U.S.C. § 552a(a)(4)
  13   (defining “record” as item “that contains [an individual’s] name, or the identifying
  14   number, symbol, or other identifying particular assigned to the individual”).
  15        The protection of private and medically sensitive information can be achieved
  16   through a more narrowly tailored protective order that treats personally identifying
  17   information – such as names, A-numbers, addresses, and contact information – as
  18   confidential, but allows class counsel to consult with organizations and individuals
  19   whose participation will be crucial in promptly securing release plans for subclass
  20   members.
  21        Accordingly, Plaintiffs propose that only the PII in the spreadsheet be
  22   considered confidential in the absence of specific assertions of privilege, and that
  23   subclass members are given the opportunity to waive confidentiality as to their own
  24   PII through informed consent,1 so that class counsel can assist in developing release
  25   or mitigation plans for them. Alternatively, Plaintiffs propose modifying the existing
  26
       1
         Because of the safety concerns and practical difficulties involved in visiting
  27   subclass members at Otay Mesa, class counsel requests such consent not be
       required in writing. The Rules of Professional Conduct do not require written
  28   consent, only informed consent. Calif. Rule of Prof. Conduct 1.6(a) (requiring only
       “informed consent” to disclosure, not written
                                                  5
                                                     consent).
Case 3:20-cv-00756-DMS-AHG Document 52-1 Filed 05/05/20 PageID.1619 Page 6 of 6



   1   protective order to permit, contingent on individual subclass members’ informed
   2   consent, disclosure of the PII of individual subclass members listed on the May 4,
   3   2020 spreadsheet and any further disclosures to points of contact, organizations, and
   4   other individuals who may assist in release planning or receiving released
   5   individuals.
   6         Modifications to the PO as proposed by Plaintiffs would facilitate cooperation
   7   between the parties while protecting the parties’ interests in shielding private
   8   information, and thus constitute good cause. ECF No. 47; cf. Foltz v. State Farm
   9   Mutual Auto Ins. Co., 331 F.3d 1122, 1131 (9th Cir. 2003) (in considering motion to
  10   modify blanket protective order, placing burden on defendant to show good cause for
  11   why documents merited continued protection because defendant “ha[d] not asserted,
  12   much less shown, specific harm or prejudice that it expects will arise from disclosure
  13   of any particular documents”).
  14                                     CONCLUSION
  15         For good cause, Plaintiff-Petitioners respectfully request that the Court modify
  16   the existing protective order to facilitate class counsel’s participation in the
  17   development and execution of release plans and to protect the public’s right of access
  18   to the courts.
  19
  20
  21                                                  Respectfully submitted,
  22
       DATED: May 5, 2020                             ACLU FOUNDATION OF SAN
  23                                                  DIEGO & IMPERIAL COUNTIES
  24
                                                      s/ Bardis Vakili
  25                                                  BARDIS VAKILI
  26                                                  Attorney for Plaintiff-Petitioners
  27
  28
                                                  6
